DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reception unit, transform unit, output unit, reconstruction unit in claims (9-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-2, 4-10, 12-14) are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (hereinafter Sato)(US Publication 2020/0281570 A1)
Re claim 1, Sato discloses a method for processing an ultrasound image, the method comprising: receiving a data cube via sensors (See fig. 1: 12, 20; ¶s 48-53 where it teaches ultrasound scanning onto a scan area of a living body P; the ultrasound probe 20 may include a plurality of piezoelectric vibrators; an ultrasound reception circuitry 12 processes the reflection wave signal received by the ultrasonic probe 20 to generate a reception signal.); transforming the received data cube into focus data through beam focusing. (See ¶ 53 where it teaches the 
But the reference of Sato fails to explicitly teach and outputting inphase data and quadrature phase data for the focus data using a neural network corresponding to signal adder and Hilbert transform functions.
However, the reference of Sato does suggest and outputting inphase data and quadrature phase data for the focus data using a neural network corresponding to signal adder and Hilbert transform functions. (See fig. 14; ¶ 116, 122 where it teaches the signal received by the processing circuitry 18 with the data generation function 184 from the ultrasound reception circuitry 12 may be the IQ signal after beam forming.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Sato, in the manner as claimed, for the benefit of generating data for the detection function in the processing circuitry. (See ¶ 117)

Re claim 2, Sato discloses detecting an envelope of the inphase data and the quadrature phase data and reconstructing an ultrasound image for the data cube using log compression. (See fig. 16: 1812)

Re claim 4, Sato discloses wherein the neural network is trained using a data cube using at least three or more depths to generate a learning model corresponding to the signal adder and Hilbert transform functions and output the inphase data and the quadrature phase data for the focus data using the learning model. (See ¶ 105)

Re claim 5, Sato discloses wherein the neural network includes a convolutional framelet-based neural network. (See ¶ 81)



Re claim 7, Sato discloses a method for processing an ultrasound image, the method comprising: receiving a data cube via sensors (See fig. 1: 12, 20; ¶s 48-53 where it teaches ultrasound scanning onto a scan area of a living body P; the ultrasound probe 20 may include a plurality of piezoelectric vibrators; an ultrasound reception circuitry 12 processes the reflection wave signal received by the ultrasonic probe 20 to generate a reception signal.); transforming the received data cube into focus data through beam focusing (See ¶ 53 where it teaches the reception circuitry 12 may be realized by a preamplifier, A/D converter, demodulator, and beam former.); adding signals of the transformed focus data. (See ¶ 53 where it teaches through the addition processing by the beamformer.)
But the reference of Sato fails to explicitly teach and outputting inphase data and quadrature phase data for the focus data using a neural network corresponding to signal adder and Hilbert transform functions.
However, the reference of Sato does suggest and outputting inphase data and quadrature phase data for the focus data using a neural network corresponding to signal adder and Hilbert transform functions. (See fig. 14; ¶ 116, 122 where it teaches the signal received by the processing circuitry 18 with the data generation function 184 from the ultrasound reception circuitry 12 may be the IQ signal after beam forming.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Sato, in the manner as claimed, for the benefit of generating data for the detection function in the processing circuitry. (See ¶ 117)



Claim 9 has been analyzed and rejected w/r to claim 1 above.
Claims (10, 12-14) have been analyzed and rejected w/r to claims (2, 4-6) above.

Allowable subject matter
Claims (3, 11) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 18, 2022